Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated August 04, 2021. The following action is taken:Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art 10,811,048 same assignee discloses a recording device having a medium wherein a difference between a spacing So.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, So.s - Si3.5, is equal to or less than 3.0 nm as cited in the independent claims of the reference. However the cited prior art does not disclose a processor is configured to: generate a hierarchy of a group that classifies each piece of data from information about each of a plurality of pieces of data to be recorded; and control recording of the plurality of pieces of data included in a group of the hierarchy at a highest level on a magnetic recording medium in a recording order according to an order from an upper hierarchy to a lower hierarchy, for each group of the hierarchy at the highest level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 10811048.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688